UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: May 31, 2013 OR ¨TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-04465 PERVASIP CORP. (Exact name of registrant as specified in its charter) New York 13-2511270 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 430 North Street White Plains, New York 10605 (Address of principal executive offices) (914) 620-1500 (Registrant’s telephone number, including area code) Indicate by check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x As of July 19, 2013, the Company had 746,896,263 shares of its common stock, par value $0.001 per share, issued and outstanding. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative disclosures about Market Risk. 22 Item 4. Controls and Procedures. 23 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 24 Item1A. Risk Factors. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults Upon Senior Securities. 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information. 25 Item 6. Exhibits. 25 Signatures 26 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. Pervasip Corp. and Subsidiaries Condensed Consolidated Balance Sheets May 31, 2013 Nov. 30, 2012 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total current assets Other assets Total assets $ $ Liabilities and Stockholders’ Equity Deficiency Current liabilities: Current maturities of long-term debt and capital lease obligations $ $ Accounts payable and accrued expenses Due to Pension Benefit Guaranty Corporation Derivative liabilities Total current liabilities Mandatorily redeemable preferred stock - - Long-term debt less current portion Derivative liabilities - Total liabilities Stockholders’ equity deficiency: Preferred stock, $.001 par value; 1,000,000 shares authorized, 51 shares issued and outstanding in 2013 and 2012 - - Common stock, $.001 par value; 800,000,000 shares authorized, 655,431,263 and 303,187,814 shares issued and outstanding in 2013 and 2012 Capital in excess of par value Deficit ) ) Accumulated other comprehensive income Total stockholders’ equity deficiency ) ) Total liabilities and stockholders’ equity deficiency $ $ See notes to the condensed consolidated financial statements. 3 Pervasip Corp. and Subsidiaries Condensed Consolidated Statements ofIncome (Loss) (Unaudited) For the Six Months Ended For the Three Months Ended May 31, 2013 May 31, 2012 May 31, 2013 May 31, 2012 Revenues $ Costs and expenses: Costs of services Selling, general and administrative Total costs and expenses Loss from operations ) Other income (expense): Interest expense ) Gain on troubled debt restructuring - Other income (expense) - ) Mark to market adjustment of derivative liabilities Total other income (expense) ) Net income (loss) $ $ $ ) $ Basic earnings (loss) per share $ $ $
